DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 6 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim includes, “at least one of sex, age range and comorbidity) and biomarker measurements.”  The Examiner is not sure what the “)” should be.
Appropriate correction is required.
Priority
The instant invention claims provisional application No. 62/789,605, filed on Jan. 8, 2019. However, the provisional ‘605 application at least does not include, “the patients in said cluster have similar attributes according to at least one of sex, age range and comorbidity).” This feature is found within the instant Specification within paragraphs 24 and 33.  Therefore, the priority date is set to the PCT Filed date or 1/7/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 – 6), which recite steps of
taking biomarker measurements of patients who each have ADHD;
using said biomarker measurements to create a cluster of ADHD patients, wherein the patients in said cluster have similar attributes according to at least one of sex, age range and comorbidity) and biomarker measurements, so that within said cluster a variance in said biomarker measurements used to create said cluster is smaller than a variance in biomarker measurements of patients not in said cluster; and
processing differences between said biomarker measurements of the patients in said cluster to create a unique personal data set for an individual patient in said cluster; and
using the unique personal prediction model and data set to diagnose and monitor a particular problem of said individual patient associated with ADHD, or to recommend a treatment for a particular problem of said individual patient associated with ADHD, or to predict an outcome of a treatment for a particular problem of said individual patient associated with ADHD.
These steps of claims 1 – 6, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. To make the correct interpretation of the claimed invention, the Examiner looks to the Specification to see what the Applicant believes that they have invented.  From the Specification:
FIELD OF THE INVENTION
[0001] The present invention generally relates to a method of analyzing a subject for Attention Deficit Hyperactivity Disorder (ADHD), and particularly, but not limited to, determining ADHD diagnosis and the effectiveness of the medication, appropriate dosage taken to counteract ADHD or other related clinical treatments.
The Specification shows that the invention is directed toward managing personal behavior through medicine.  The Examiner comments upon the machine learning within the Additional Elements section below.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2 – 5, reciting particular aspects of how treatment determination may be performed).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of taking measurements amounts to mere data gathering, recitation of using a model to diagnose, monitor, recommend, or predict amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (processing differences or using…, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional Elements:
Wearable device
[0060] The system implementing the method is an IoT platform which may include a user-friendly wearable device. The wearable device may include, without  limitation, a sensor hub that include sensors for all biomarkers mentioned in the above table, a user interface (e.g., including graphics, sound and vibration methods of interface), and a software application. For example, without limitation, the application may operate the related services and processes to read the sensors, perform the analysis and send the real time feedback through the user interface to the user. This software application may also communicate with the cloud-based software on a real time or a periodic basis, to update the data measured from the sensors in the device
The claims and the body of the specification do not disclose a computer.  Paragraph 3, Background of the Invention, includes, “In some cases, the diagnosis process involves computerized tasks which provides scores for attention, hyperactivity and impulsivity.”  The nonspecific nature is further described in paragraph 61
[0061] The system may further include a cloud-based SW tool or other data repository, which aggregates and analyzes the sensors data, updates related algorithms and generates output in dash boards and reports to stakeholders.
Predictive model/ AI algorithms, machine learning – The Specification does not describe or disclose a particular technique.  For example, the Specification states:
[0033] The method uses pattern recognition, machine learning, AI algorithms, and other techniques. It is based on biomarker measurements ( described below) and external information (such as sex, age, etc.). A predictive model is designed upon collection of all samples, then modified within each cluster of patients, and then further modified to match the specific personal pattern of every patient. Eventually, every individual patient is characterized by a unique, personalized, predictive model.
[0034] The following is a description of one non-limiting embodiment of the method and system of the invention.
[0037] The methods for clustering and for building predictive models may be based on an ensemble of models, including linear models (e.g., Fisher Discriminant Analysis and Linear Discriminant analysis) and nonlinear ones (e.g., neural network classifiers, random forests). The ensemble of models may be adjusted and constantly re-trained whenever more patient data become available.
The Specification does not disclose the specific nature of the invention.  For the machine learning, the model is not disclosed. How that model is not disclosed. How the model combines with other models is not disclosed. How the results of the model are later used to improve future results is not disclosed.  What is left is a generic “machine learning” model that obtains results through any known method.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6, additional limitations which amount to performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fourie et al., U.S. Pre-Grant Publication 2020/0297265 in view of Kurek et al. U.S. Pre-Grant Publication 209/ 024145.
As per claim 1,
Fourie teaches a  method for dealing with Attention Deficit Hyperactivity Disorder (ADHD) comprising:
taking biomarker measurements of patients who each have ADHD (paragraph 125 heart rate);
using said biomarker measurements to create a cluster of ADHD patients (Figure 5A – First Order Features into Second Order Features),
wherein the patients in said cluster have similar attributes according to at least one of sex, age range and comorbidity) and biomarker measurements (Figure 5A and paragraphs 169 – 171),
so that within said cluster a variance in said biomarker measurements used to create said cluster is smaller than a variance in biomarker measurements of patients not in said cluster (the limitation following “so that…” is a statement of intent. The process is not positively stated to exclude others from making and using but more of a desired result. Further, the only description of this feature is found within the Summary.); and
Fourie does not explicitly teach however, Kurek further teaches the method comprising:
processing differences between said biomarker measurements of the patients in said cluster to create a unique personal data set for an individual patient in said cluster (paragraphs 9, 64, and 75); and
using the unique personal prediction model and data set (paragraph 52 Disease state database/Medical indication database )
to diagnose and monitor a particular problem of said individual patient associated with a disease (paragraph 52, anxiety or depression paragraph 132 and 238), or 
to recommend a treatment for a particular problem of said individual patient associated with a disease (paragraph 238 anxiety), or 
to predict an outcome of a treatment for a particular problem of said individual patient associated with a disease.
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Fourie. One of ordinary skill in the art at the time of the filing would have added these features into Fourie with the motivation to build a database of metabolite profiles correlated with disease states and treatment regiments, then defining an individual patient's metabolite profile, and then screening the patient's profile against the database to recommend potential effective treatment regimens (Kurek, abstract).
Kurek does not include that the disease is ADHD.  However, the symptoms and treatment for ADHD were known as shown by Fourie.  Adding the values to an existing table produces predictable results.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to substitute one database value for another.
As per claim 2, Fourie in view of Kurek teaches the method of claim 1 as described above.
Fourie further teaches the method wherein the step of processing differences is done by pattern recognition, machine learning or AI algorithms (Abstract).
As per claim 3, Fourie in view of Kurek teaches the method of claim 1 as described above.
Fourie in view of Kurek further teaches the method comprising steps as follows:
assigning other patients to one of various patients' cluster depending on biomarker measurements of said other patients; and
using pattern recognition of differences between the biomarker measurements of said other patients to create a unique personal data set for an individual patient of said other patients.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to repeat the steps of claim 1 for a different patient. See MPEP 2144.04
As per claim 4, Fourie in view of Kurek teaches the method of claim 1 as described above.
Fourie does not explicitly teach however, Kurek further teaches the method wherein the unique personal data set further comprises calibration and calculation of a personal baseline (paragraph 111).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing to add these features into Fourie for the reasons as described above.
As per claim 5, Fourie in view of Kurek teaches the method of claim 1 as described above.
Fourie further teaches the method comprising performing ongoing treatment, including delivering personal analysis of medical treatment effect and predictions using a personal pattern based on the unique personal data set (paragraph 190 evaluation of drug effectiveness). 
As per claim 6, Fourie in view of Kurek teaches the method of claim 1 as described above.
Fourie further teaches the method comprising performing ongoing cluster calibration using automation machine learning and shifts between clusters (paragraph 179).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keirsbilck et al	Pub. No.: US 2003/0171658	A method for determining the appropriate dosage of a medication to treat Attention Deficit Hyperactivity Disorder (ADHD) in an individual who has ADHD.
Miller et al		Pub. No.: US 2003/ 0100844	A method for determining the appropriate dosage of a medication to treat Attention Deficit Hyperactivity Disorder (ADHD) in an individual who has ADHD
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626